Citation Nr: 0415042	
Decision Date: 06/10/04    Archive Date: 06/23/04	

DOCKET NO.  03-25 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the benefit sought on 
appeal.  The veteran, who had active service from August 1999 
to May 2001, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained.

2.  The veteran did not complete his obligated period of 
active duty and was not discharged from active duty with an 
honorable discharge.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3011, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 21.720, 21.7042 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

In this regard, the Board observes that the record on appeal 
does not reflect that the appellant was notified of the VCAA 
as required by 38 U.S.C.A. § 5103(a).  However, it is not 
clear that such notice is required since the benefit sought 
in this case is found in Chapter 30 of Title 38.  See Barger 
v. Principi, 16 Vet. App. 132, 138 (2002) ("The notice and 
duty to assist provisions of the [VCAA] . . . are relevant to 
a different chapter of Title 38 and do not apply to this 
appeal.")  

In addition, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case.  
The United States Court of Veterans Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary under the VCAA.  

Furthermore, VA education programs have their own provisions 
dealing with notification and assistance.  For example, under 
38 C.F.R. § 21.1031(b), "[i]f a formal claim for educational 
assistance is incomplete, or if VA requires additional 
evidence or information to adjudicate the claim, VA will 
notify the claimant of the evidence and/or information 
necessary to complete or adjudicate the claim and the time 
limit provisions of § 21.1032(a)".  In this case, the 
veteran submitted a completed claim for educational 
assistance and the relevant and probative evidence consists 
of evidence regarding the dates and character of the 
veteran's active duty.  That evidence is associated with the 
claims file.  As such, the Board finds that no additional 
notice to the veteran is necessary and that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

The basic facts in this case are not in dispute.  The veteran 
entered active service on August 1999 and was separated from 
service on May 2001, after serving 1 year, 8 months and 10 
days of active service.  The character of the veteran's 
service was reported to be under honorable conditions.  
Department of Defense computer generated information also 
indicates that the veteran's obligated period of service was 
three years.  The veteran filed claims for VA educational 
assistance in September 2001 and July 2002, and the RO denied 
those claims on the basis that the veteran did not complete 
his term of enlistment and did not receive an honorable 
discharge.

One of the threshold requirements for benefits under Chapter 
30 is completion of a period of obligated service, with some 
limited exceptions.  In the case of an individual whose 
obligated period of active duty is three years or more, an 
individual must service at least three continuous years of 
active duty, and in the case of an individual whose obligated 
period of active was less than three years, the individual 
must serve at least two continuous years of active duty.  38 
U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042(a).  An 
exception is provided for individuals who do not meet the 
minimum service requirements when an individual is discharged 
or released from active duty (1) for a service-connected 
disability, (2) for a medical condition which preexisted 
service on active duty and which the VA determines is not 
service connected, (3) under 10 U.S.C.A. § 1173 (hardship 
discharge), (4) for convenience of the Government, (5) 
involuntarily for the convenience of the Government as a 
result of a reduction in force or (6) for a physical or 
mental condition that was not characterized as a disability 
and did not result in the individual's own willful misconduct 
but did interfere with the individual's performance of duty.  
38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. §§ 21.7042(a)(5).  
In addition, after completing the requisite service the 
individual must continue on active duty or be discharged from 
active duty with an honorable discharge.  38 U.S.C.A. 
§ 3011(a)(3); 38 C.F.R. § 21.7042(a)(4).  

Based on this record, the Board finds that the RO was correct 
in denying the veteran's claim for basic eligibility for VA 
educational assistance.  The Department of Defense has 
reported that the veteran's obligated period of active duty 
was for three years; however, it is clear that the veteran 
did not serve at least three continuous years of active duty 
which is required if the veteran's obligated period of active 
duty was three years or more.  The veteran's DD Form 214 
shows that he served approximately 20 months of active duty.  
In addition, the record does not reflect that the veteran was 
separated from service for one of the reasons enumerated that 
would permit a favorable finding with respect to a lesser 
period of active duty.  The record also shows that the 
veteran did not receive an honorable discharge following his 
active duty, but rather received a discharge under honorable 
conditions.  Thus, the veteran has neither the qualifying 
service nor the requisite character of service for VA 
educational assistance under Chapter 30. 

Finally, the Board notes that the veteran has asserted that 
if he does not qualify for Chapter 30 educational assistance 
then the $1,200 that was deducted from his pay during service 
should be refunded to him.  For the purpose of providing 
additional information on this matter, the Board notes that 
applicable law governing the reduction of basic pay to 
establish Chapter 30 educational assistance specifies that 
the basic pay of any individual shall be reduced by $100 for 
each of the first 12 months that such individual is entitled 
to such pay, and that any amounts by which the basic pay of 
an individual is reduced shall revert to the Treasury and 
shall not be considered to have been received or to be within 
the control of any such individual.  38 U.S.C.A. § 3011(b) 
(West 2002).  See also OPM v. Richmond, 496 U.S. 414, 424 
(1990) (holding that the payments of money from the Federal 
Treasury are limited to those authorized by statute).

Moreover, in an advisory opinion from VA's Office of General 
Counsel, it was indicated that where an individual did not 
meet the Chapter 30 eligibility criteria, the individual was 
not legally a Chapter 30 participant and reduction of basic 
pay by $1,200.00 was contrary to statutory authority and 
erroneous.  That notwithstanding, VA does not have any 
control over the monies reduced from a servicemember's basic 
pay nor the statutory authority to return that money.  
Instead, each specific branch of the Armed Forces is 
responsible for the restoration of funds.  O.G.C. Advisory 
13-93 (Feb. 23, 1993).  Thus, VA has no legal authority to 
refund the veteran's contributions.  Rather, it is more 
appropriate for the veteran to address his dispute directly 
to the service department, an entity separate from VA, to 
request a refund.

In conclusion, the Board acknowledges the veteran's 
contentions set forth in his Notice of Disagreement and his 
Substantive Appeal.  However, the basic eligibility 
requirements for Chapter 30 educational assistance are 
prescribed by Congress.  Neither the RO nor the BVA is free 
to ignore laws enacted by Congress.  The law in this case, 
and not the evidence, is dispositive of the veteran's appeal.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board 
concludes that basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code, is not 
established.




ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



